Citation Nr: 1202983	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back disability, and if so, whether the claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral knee disability, including as secondary to service-connected low back disability, and if so, whether the claim should be granted.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral foot disability, including as secondary to service-connected low back disability, and if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active service from August 1978 to August 1979. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In September 2011, the Veteran provided testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims folder.

The Board observes that new and material evidence is required to reopen all three of these claims.  As to the knee and foot claims, the Veteran is seeking service connection for the a disability for which service connection was previously denied but under a different theory of entitlement.  The fact that the Veteran now alleges that his knee and foot disabilities are due to the low back disability does not constitute a new basis or a new diagnosis.  Rather it is a new theory for the same disability and requires new and material evidence.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  Compare Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The claims of entitlement to service connection for a low back disability and right knee disability are decided herein, whereas the claims of entitlement to service connection for left knee disability and bilateral foot disability are addressed in the Remand following this Decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for low back disability and bilateral knee disability were denied in an unappealed June 1982 rating decision; the RO found no new and material evidence had been presented to reopen these claims in an unappealed February 1998 rating decision.  

2.  The evidence received since the February 1998 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claims. 

3.  The claim of entitlement to service connection for bilateral foot disability was denied in an unappealed February 1998 rating decision. 

4.  The evidence received since the February 1998 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

5.  The Veteran has low back disability as a result of injury in service.

6.  The Veteran's current right knee disability is etiologically related to his service-connected low back disability.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for low back disability, bilateral knee disability and bilateral foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Low back disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2011). 

3.  Right knee disability is proximately due to or the result of a service-connected low back disability.  38 C.F.R. § 3.310(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims being decided herein.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011). 

I.  Claims to Reopen

A.  Legal Principles 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The U. S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Analysis-Back and Knee Disabilities

In an unappealed rating decision dated in June 1982, the Veteran was denied service connection for low back disability and bilateral knee disability.  Service connection was denied on the basis that although a back injury was treated in service and low back pain was noted at service separation, there was no current low back disability, nor was there current knee disability, as shown on VA examination in May 1982.  In an unappealed February 1998 rating decision, the RO found that new and material evidence had not been presented to reopen the claims for back and knee disabilities denied in June 1982.  The RO noted that the Veteran had presented no evidence in support of his claim.  

The subsequently received evidence includes private and VA medical records showing treatment for low back disability including degenerative disc disease of the lumbosacral spine dating from March 2005 and complaints of low back pain dating from June 2001.  The Veteran reported that low back pain had been present since injury in service.  Additionally, the records demonstrate complaints, evaluation and treatment of bilateral knee disability, and a newly-submitted private medical opinion indicates a causal relationship between low back disability and current knee complaints.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of these claims is in order. 

C.  Analysis-Foot Disability

In an unappealed rating decision dated in February 1998, the Veteran was denied service connection for bilateral foot disability.  Service connection was denied on the basis that there was no evidence of foot condition in service and no current foot disability. 

The subsequently received evidence includes private and VA medical records showing complaints, evaluation and treatment of bilateral foot disability.  Additionally, a newly-submitted private medical opinion indicates a causal relationship between low back disability and current foot complaints.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order. 

II.  Service Connection for Low Back Disability

A.  Legal Principles 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307 , so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

B.  Analysis

The Veteran contends that he has low back disability due to injury in service.  Specifically, he alleges that he injured his low back when he was changing a wheel and he and his comrades lifted the wheel out of a Jeep.  He testified before the undersigned that someone put the Jeep in gear and the wheel hit him and he fell against the Jeep with the wheel.  He explained that his back has not been well since the injury.  He further testified that he has had low back pain since the injury.  

Service treatment records (STR)'s indicate no back problems during the Veteran's June 1978 entrance physical examination.  The Veteran sought treatment in March 1979 for low back pain initially in the mid back after he lifted a 40 to 50 pound tire and felt a pulling sensation.  He was treated for muscle strain.  In May 1979 he was seen for continued thoraco-lumbar back pain.  The assessment was right lower thoracic strain.  He underwent physical therapy for lumbosacral pain.  Prior to his separation in August 1979, he reported that he had no change in his medical condition except that the right lower part of his back had been strained for over four months and had become very painful especially when bending and lifting.  A report of examination in June 1979 for 'Chapter 5' reflects no musculoskeletal abnormalities but does note low back pain, '? Profile' in the summary of defects and diagnoses.  

A report of VA examination dated in May 1982 revealed the Veteran's complaints of low back pain since service.  The examination yielded a diagnosis of history of low back pain with no objective findings and no functional residuals.  

VA treatment records contain complaints of low back pain dating from June 2001.  At that time, the Veteran reported that he had back and knee pain that was a 10 out of 10.  He took Motrin with no relief.  Private treatment records date from March 2005 and include a March 2005 diagnosis of degenerative disc disease and small central herniation at L5-S1, based on MRI.  His private and VA treatment has involved steroidal injections, pain medication and physical therapy.  

In July 2006, the Veteran's representative submitted a statement indicating that the Veteran has had low back pain since service.  He readily admitted that the Veteran was involved in an automobile accident in 2005, but added that the accident only made the low back worse.  

In the Board's opinion, the evidence supportive of the Veteran's claim is at least in equipoise with that against the claim.  It is undisputed that the Veteran hurt his back in service as he has consistently reported and as is documented in the STR's.  Although there is no medical documentation of low back disability for years following service, the Veteran testified and has maintained in his written statements that he has had low back pain since the injury in service.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran's testimony to be candid and fully credible.  Thus, although the Board is mindful of the gap between service and the first documented diagnosis of back disability, the credible testimony establishes continuity of symtomatology since service.  As there is documented injury in service, current disability and competent evidence of a nexus between the two, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for low back disability. 

III.  Service Connection for Right Knee Disability Secondary to Low Back Disability

A.  Legal Principles

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

B.  Analysis

The Veteran does not contend, nor do the STR's show, that his current right knee disability began or was present during active service.  Rather, the Veteran contends that his current right knee disability is due to his service-connected low back disability.  Specifically, the Veteran stated in his hearing before the undersigned Veterans Law Judge in September 2011 that his now service-connected low back disability has caused postural problems which have caused disability of the knee.  

Post service VA and private treatment records indicate some negative findings but also show that the Veteran has complained of and undergone treatment for disability of the right knee.  VA examination in May 1982 showed normal knees.  In June 2001, knee X-rays showed joint narrowing without focal arthritis.  The right anterior knee showed patellar, anterior tibia and possible anterior femur bone destruction.  A probable large soft tissue mass was observed.  Prepatellar soft tissue swelling consistent with post traumatic prepatellar bursitis of the right knee was noted on examination in August 2006.  

A report from the Veteran's private physician, B.H.E., M.D., dated in September 2006, reflects his finding that the Veteran's severe lumbar spinal disease is a possible contributing factor to his knee pain.  

In light of the uncontroverted medical opinion evidence indicating that that the Veteran's low back disability likely has resulted in knee problems, and the documented current right knee disability of post traumatic prepatellar bursitis, the Board concludes that service connection is in order for the Veteran's current right knee disability. 


ORDER

New and material evidence having been submitted, reopening of the claims for service connection for low back disability, bilateral knee disability and bilateral foot disability is granted. 

Service connection for low back disability is granted.

Service connection for right knee disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for left knee and bilateral foot disability are decided.

The Veteran contends that he has current left knee and foot disabilities that are due to his service-connected low back disability.  He testified that his now service-connected low back disability has caused postural problems which have caused disability of the left knee and feet.  

Post service VA and private treatment records show complaints of left knee and bilateral foot pain but do not indicate whether there is current disability.  The aforementioned report from the Veteran's private physician, B.H.E., M.D., reflects his finding that the Veteran's severe lumbar spinal disease is a possible contributing factor to his knee and foot pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that the Veteran has not been afforded a VA examination to determine whether there is current disability of the left knee or feet that is likely due to the low back disability.  The Board finds the Veteran has presented a prima facie case of entitlement to service connection for these disabilities and should be afforded a VA medical examination at this point.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with notice of the elements required to support a claim for service connection, including the disability-rating and effective date elements, and of the respective duties of VA and the claimant to procure such evidence.  The Veteran should be provided an appropriate period in which to respond. 

2.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any current left knee and/or bilateral foot disability present during the period of this claim. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any left knee and/or bilateral foot disability present during the period of this claim are etiologically related to active service or service-connected disability to include low back disability. 

The examiner should consider the Veteran's account of his symptoms to be credible for purposes of the opinion.  If the examiner concludes during interview that the Veteran is an unreliable historian, he or she should provide the reasons for such a conclusion. 

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for left knee and bilateral foot disabilities, including as secondary to service-connected disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


